DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 11/16/21 and the petition to revive the abandonment of the application that was granted on 09/29/22. Claims 1 and 3-13 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fee et al. (US 2007/0192926) in view of Real et al. (US 8,375,467).
 	In regard to claim 1, Fee et al. teaches an inclement weather outerwear garment (coat: 20) for wear with a safety restraint harness (harness: 10) worn beneath the inclement weather outerwear garment (figures 3C and 3D), comprising: a garment body (shell: 21) having a torso portion and arm portions (figures 3C and 3D); a garment opening extending through the garment body (aperture: 32), the garment opening positioned to correspond to a position of a retaining ring carried by the safety restraint harness (see ring 12 of harness: 10, 11 and 12), a flexible reinforcement base (reinforcement device: 33) applied to the garment opening one of an interior surface or an exterior surface of the garment body (figures 3C, 3D; paragraph 0028), the flexible reinforcement base (33) having an elongate opening extending along a longitudinal length of the flexible reinforcement base (see figure 3C and 3D).
 	However, Fee et al. fails to teach a resilient diaphragm attached to cover the garment opening and the elongate opening of the flexible reinforcement base, the closure slit defined through a face of the resilient diaphragm, the closure slit oriented to extend along the longitudinal length of the flexible reinforcement base, the closure slit defining abutting edges of the diaphragm to sealing close about the retaining ring when the retaining ring extends through the diaphragm and to sealing close the opening in the garment body when the retaining ring is retracted from the diaphragm.
 	Real et al. teaches an outer garment with an opening for user with a harness (see figure 2), wherein a resilient diaphragm is attached to cover the garment opening, a closure slit (slit 119) defined through a face of the resilient diaphragm (figure 6B, flap: 109 made out of neoprene or rubber: column 7, lines 2-3), the closure slit (119) oriented to extend along the longitudinal length of the resilient diaphragm (see figure 6b), the closure slit (119) defining abutting edges of the diaphragm to sealing close about the retaining ring when the retaining ring extends through the diaphragm and to sealing close the opening in the garment body when the retaining ring is retracted from the diaphragm (see figure 6b and column 6, lines 65-67 through column 7, lines 1-5). Further, the closure slit of Real et al. on a protective flap covering the elongate opening on the garment of Fee et al. would orient the closure slit to extend along the longitudinal length of the elongated opening (see orientation of the closure slit of Real et al. vs. the elongated opening (32) of Fee et al.).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment with reinforced harness opening of Fee et al. with the outer diaphragm slit as taught by Real et al., since the reinforced harness opening of Fee et al. having an exterior diagraph with slit that seals would provide an opening that prevents water and environmental elements from entering into the garment through the harness opening, creating a drier and more comfortable wearing experience for the user.

 	In regard to claim 4, the combined references teach the flexible reinforcement base applied to surround each of the opening in the garment body and the resilient diaphragm (Fee et al.: reinforcement member 33 applied to interior of coat, paragraph 0028, figures 3C and 3D)(Real et al. teaches resilient diaphragm with slit in figure 6b that would be surrounded by the reinforcement base when applied over garment opening of Fee et al.).  

 	In regard to claim 5, the combined references teach wherein the flexible reinforcement base is applied to the garment body via a stitch (Fee et al.: reinforcement member 33 applied to interior of coat by stitching, paragraph 0028).   

In regard to claims 7 and 9, Fee teaches the flexible reinforcement base made out of leather (paragraph 0028). However, Fee fails to teach the flexible reinforcement base made out of a rubber material. Real et al. teaches rubber used to support a slit opening for a harness on a coat garment that is made of a rubber material (column 6, lines 65-67 through column 7, lines 1-10).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the reinforcement base of Fee et al. formed of a rubber material as taught by Real et al., since the reinforcement base of Fee et al. provided in a rubber material and not a leather material would provide a material that reinforces by providing structural integrity to the opening while remaining flexible and water resistant.

In regard to claim 8, Fee et al. teaches a closure to adapt an inclement weather garment (coat: 20) as an outer garment for wear over a safety restraint harness (harness: 10), comprising: a flexible reinforcement base (reinforcement device: 33) applied to one of an interior surface or an exterior surface of the inclement weather garment (paragraph 0028), the flexible reinforcement base (33) having a longitudinal opening dimensioned to receive a restraint ring (12) of the safety restraint harness (10, 11, 12) carried through a garment opening extending through the interior surface and the exterior surface of the inclement weather garment (figures 3C, 3D), the flexible reinforcement base (33) having a peripheral surface for attachment to the body of the inclement weather garment (paragraph 0028).
 	However, Fee et al. fails to teach a resilient diaphragm covering the longitudinal opening, the resilient diaphragm having a closure slit defined through a face of the resilient diaphragm aligned with the longitudinal opening of the flexible reinforcement base, abutting side edges of the resilient diaphragm along the closure slit are adapted to sealing engage around the retaining ring when the extending through the longitudinal opening and to sealingly close the opening in the garment body when the retaining ring is retracted from the diaphragm.
 	Real et al. teaches an outer garment with an opening for user with a harness (see figure 2), wherein a resilient diaphragm is applied to cover the garment opening, the resilient diaphragm having a closure slit (slit: 119) defined through a face of the resilient diaphragm (figure 6B, flap: 109 made out of neoprene or rubber: column 7, lines 2-3) aligned with the longitudinal opening of the garment (see figure 6b), a closure slit (119) defined through a face of the resilient diaphragm (figure 6B, flap: 109 made out of neoprene or rubber: column 7, lines 2-3), abutting side edges of the resilient diaphragm along the closure slit (119) are adapted to sealing engage around the retaining ring when extending though the longitudinal opening and to sealingly close the opening in the garment body when the retaining ring is retracted from the diaphragm (see figure 6b and column 6, lines 65-67 through column 7, lines 1-5).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment with reinforced harness opening of Fee et al. with the outer diaphragm slit as taught by Real et al., since the reinforced harness opening of Fee et al. having an exterior diagraph with slit that seals would provide an opening that prevents water and environmental elements from entering into the garment through the harness opening, creating a drier and more comfortable wearing experience for the user.

 	In regard to claim 10, the combined references teach wherein the longitudinal opening is oval shaped (Fee et al.: see aperture 32 in figures 3C and 3D).  

 	In regard to claim 12, the combined references teach wherein the flexible reinforcement base is applied to the garment body via a stitch (Fee et al.: reinforcement member 33 applied to interior of coat by stitching, paragraph 0028).   

 	In regard to claim 13, Fee et al. teaches an inclement weather outerwear garment (coat: 20) for wear with a safety restraint harness (harness: 10) worn beneath the inclement weather outerwear garment (figures 3C and 3D), comprising: a garment body (shell: 21) having a torso portion and arm portions (figures 3C and 3D); a garment opening extending through the garment body (aperture: 32), the garment opening positioned to correspond to a position of a retaining ring carried by the safety restraint harness (see ring 12 of harness: 10, 11 and 12), a flexible reinforcement base (reinforcement device: 33) applied to the garment opening one of an interior surface or an exterior surface of the garment body (figures 3C, 3D; paragraph 0028), the flexible reinforcement base (33) having an elongate opening extending along a longitudinal length of the flexible reinforcement base (see figure 3C and 3D).
 	However, Fee et al. fails to teach a resilient diaphragm attached to cover the garment opening and the elongate opening of the flexible reinforcement base, the closure slit defined through a face of the resilient diaphragm, the closure slit oriented to extend along the longitudinal length of the flexible reinforcement base, the closure slit defining abutting edges of the diaphragm to sealing close about the retaining ring when the retaining ring extends through the diaphragm and to sealing close the opening in the garment body when the retaining ring is retracted from the diaphragm.
 	Real et al. teaches an outer garment with an opening for user with a harness (see figure 2), wherein a resilient diaphragm is attached to cover the garment opening, a closure slit (slit 119) defined through a face of the resilient diaphragm (figure 6B, flap: 109 made out of neoprene or rubber: column 7, lines 2-3), the closure slit (119) oriented to extend along the longitudinal length of the resilient diaphragm (see figure 6b), the closure slit (119) defining abutting edges of the diaphragm to sealing close about the retaining ring when the retaining ring extends through the diaphragm and to sealing close the opening in the garment body when the retaining ring is retracted from the diaphragm (see figure 6b and column 6, lines 65-67 through column 7, lines 1-5). Further, the closure slit of Real et al. on a protective flap covering the elongate opening on the garment of Fee et al. would orient the closure slit to extend along the longitudinal length of the elongated opening (see orientation of the closure slit of Real et al. vs. the elongated opening (32) of Fee et al.).
 	The closure opening of Fee et al. with the flap/diaphragm attached adjacent the opening would provide a closure consisting of a reinforcement base with opening and a diaphragm with a closure slit.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the garment with reinforced harness opening of Fee et al. with the outer diaphragm slit as taught by Real et al., since the reinforced harness opening of Fee et al. having an exterior diagraph with slit that seals would provide an opening that prevents water and environmental elements from entering into the garment through the harness opening, creating a drier and more comfortable wearing experience for the user.


Claims 3, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. and Real et al. as applied to claims 1, 4 and 8 above, and further in view of Snedeker (US 2008/0164095).
 	Fee et al. and Real et al. fail to teach an adhesive bonding the flexible reinforcement base to the garment body and the garment body being water resistant.
 	In regard to claim 3, Snedeker teaches a protective garment body with harness that is formed of a water resistant material (paragraph 0021).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the protective garment of Fee et al. used in firefighting to be made of a firefighting water resistant material as taught by Snedeker, since the protective, firefighting garment of Fee et al. provided with a water resistant material would provide a garment that not only protects from heat and flame but also from water, keeping the wearer protective and dry during firefighting.
 	
 	In regard to claims 6 and 11, Snedeker teaches attachment to the garment body via an adhesive creating a bond (paragraph 0044).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the reinforcement of Fee et al. attached to the garment via adhesive as taught by Snedeker, since the reinforcement of Fee et al. attached by adhesive provides attachment that does not penetrate the fabric creating a water entry point to the garment like stitching does.

Response to Arguments
Applicant's arguments filed 09/29/22 have been fully considered but they are not persuasive. 
Applicant argues that the references to Real and Fee both teach flaps covering openings and therefore fail to teach a closure for a garment opening that is not reliant on a flap to cover. 
 It is noted that the claims do not require that there is no flap as part of the closure. The claims require the reinforcement base having an opening and a diaphragm having an opening, but do not detail how the diaphragm or the reinforcement base are attached to the garment, and therefore a flap would read on the diaphragm structure as claimed. Real teaches the flap/diaphragm covering a harness opening in a coat garment to provide for a place to store the harness ring and also a means to protect the opening in the garment from environmental elements. Fee is silent as to a flap means covering the back opening (32) in the garment, the flap means of Fee is directed to the front harness openings and not the rear harness opening. Combining the rear reinforced harness opening of Fee with the covering flap of Real (as described in figures 6a, 6b and column 6, lines 51-67 though column 7, lines 1-9) would provide an opening to a garment that provides for reinforced and protected use of the harness though both the garment opening and the flap opening while allowing for the harness to be held between the flap and garment when not in use for a more aesthetically pleasing garment. It would not be impermissible hindsight reasoning to add a well-known harness cover flap (Real) to cover a well-known reinforced harness opening (Fee) to produce a more protected and garment opening and a place to store the harness ring when not in use.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732